Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/15/2022.  Claims 2-5, 7, 9-15, 17, 19-21, 25 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 2-5, 7, 9-15, 17, 19-21, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 which recites the method for active antenna array dithering to improve scanning efficiency and reduce beam indices, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method comprising: transmitting, by a network entity, at least one data packet according to a link budget; adjusting, by the network entity, at least one antenna beam steering angle in 3- dimensions according to an optimum dither angle; and adjusting, by the network entity, at least one antenna pattern according to a predetermined tilt, wherein the optimum dither angle is in proportion to beamwidth, and maximizing a received signal power from user equipment located at any arbitrary distance.
The prior art of record, also does not teach or suggest the apparatus as recited in claim 25 for the same reason as stated for claim 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631